Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization to Enter Amendments
2.	Authorization to enter the proposed amendments to the claims, specification, and drawings filed on 7/7/2022 was given in an interview with Mr. Gregory Scheiferstein (Reg. No. 77,204) on 7/15/2022.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the interview with Mr. Gregory Scheiferstein on 7/15/2022.

	Besides the authorization by Mr. Scheiferstein in the interview to enter the proposed amendments filed on 7/7/2022, claim 24 has been replaced with the amendment as follows: 

24. 	The method of claim 21, wherein the spatial correlation coefficient data is calculated based on a spatial correlation coefficient equation:
            
                S
                C
                C
                
                    
                        y
                        -
                        
                            
                                y
                            
                            
                                '
                            
                        
                    
                
                =
                
                    
                        
                            ∫
                            
                                V
                                
                                    
                                        t
                                        ,
                                        y
                                    
                                
                                 
                                x
                                 
                                V
                                (
                                t
                                ,
                                
                                    
                                        y
                                    
                                    
                                        '
                                    
                                
                                )
                            
                        
                    
                    
                        
                            
                                ∫
                                
                                    
                                        
                                            [
                                            V
                                            
                                                
                                                    t
                                                    ,
                                                    y
                                                
                                            
                                            ]
                                        
                                        
                                            2
                                        
                                    
                                     
                                    x
                                     
                                    
                                        ∫
                                        
                                            
                                                
                                                    [
                                                    V
                                                    
                                                        
                                                            t
                                                            ,
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    ]
                                                
                                                
                                                    2
                                                
                                            
                                             
                                        
                                    
                                     
                                
                            
                        
                    
                
            
        
            
                S
                C
                C
                
                    
                        y
                        -
                        
                            
                                y
                            
                            
                                '
                            
                        
                    
                
                =
                
                    
                        
                            ∫
                            
                                V
                                
                                    
                                        t
                                        ,
                                        y
                                    
                                
                                 
                                ∙
                                 
                                V
                                (
                                t
                                ,
                                
                                    
                                        y
                                    
                                    
                                        '
                                    
                                
                                )
                            
                        
                    
                    
                        
                            
                                ∫
                                
                                    
                                        
                                            [
                                            V
                                            
                                                
                                                    t
                                                    ,
                                                    y
                                                
                                            
                                            ]
                                        
                                        
                                            2
                                        
                                    
                                     
                                    ∙
                                     
                                    
                                        ∫
                                        
                                            
                                                
                                                    [
                                                    V
                                                    
                                                        
                                                            t
                                                            ,
                                                            
                                                                
                                                                    y
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    ]
                                                
                                                
                                                    2
                                                
                                            
                                             
                                        
                                    
                                     
                                
                            
                        
                    
                
            
         , 
_______________________________
	wherein             
                V
                (
                t
                ,
                y
                )
            
         is a first voltage-versus time waveform and             
                V
                (
                t
                ,
                
                    
                        y
                    
                    
                        '
                    
                
                )
            
         is a second voltage-versus time waveform.

Reasons for Allowance
4. 	Claims 8-14 and 21-33 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 8-14 and 21-23, the closest prior art of record fails to teach the features of claim 8: “determining an elongation direction of the potential MTR; analyzing a spatial correlation coefficient profile along the elongation direction of the potential MTR relative to the area of interest; characterizing the potential MTR as an actual MTR or a defect; and characterizing the actual MTR as a rejectable MTR or an acceptable MTR when the potential MTR is characterized as the actual MTR,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
The following represent the closest prior art. 
Turner et al. (US 20140123761 A1; cited previously) teaches a method for determining and monitoring changes in rail conditions, involving an ultrasonic sensor unit for transmitting ultrasonic waves to a target region on or within a structural specimen and receiving ultrasonic backscatter signals responsive to the ultrasonic waves; and an evaluation module configured for receiving the ultrasonic backscatter signals, the evaluation module configured for performing signal analysis on the ultrasonic backscatter signals and determining one or more microstructural material properties of the specimen and approximating the effects of residual stress.
ITO et al. (US 20160060729 A1; cited previously) teaches an ultrasonic inspection method for forged titanium alloy material, involving the step of using a probe having a probe diameter ranging from 5 to 30 mm to search for a flaw of the material in a direction parallel to a direction along which the forging compression reduction of the forged titanium alloy material is largest, using ultrasonic waves having a frequency in the range ranging from 1 to 20 MHz.
Killian et al. (US 20100008462 A1; cited previously) teaches a method of testing welded claddings of a rod of hydraulic cylinders, involving rotating a visual inspection device, an eddy current inspection device and an ultrasonic inspection device around a circumference of the rod while moving an inspection crawler along a longitudinal axis of the rod to simultaneously collect data related to the metallic cladding from the visual inspection device, the eddy current inspection device and the ultrasonic inspection device. The data is analyzed to detect any discontinuities, i.e., defects, in the metallic cladding.
Turner et al. (US 20120132005 A1; cited previously) teaches a method for ultrasonically determining one or more microstructural material properties of a structural specimen, involving transmitting a plurality of pulsed ultrasonic waves to a single point on a structural specimen; sensing ultrasonic backscatter signals responsive to the pulsed ultrasonic waves; selecting a time window for analyzing the ultrasonic backscatter signals; performing an autocorrelation function on the time-windowed ultrasonic backscatter signals; and determining one or more microstructural material properties of the structural specimen.
Ishikawa et al. (US 5635644 A; cited previously) teaches an apparatus for measuring a thickness of a layer, comprising a sensor unit including a probe for obliquely transmitting and receiving to and from the surface of a material to be measured having first and second layers with different acoustic impedances in a depth direction; an extractor which extracts, from a wave reception signal representing waves received by the probe, reflected waves from a boundary between the first and the second layers of the material; and a calculator which calculates a distance between the surface of the material and the boundary.
Fushimi et al. (US 5195372 A; cited previously) teaches An ultrasonic testing method for detecting flaws of balls for structural members comprises rotating a ball to be tested in an ultrasonic wave transmitting medium.
Glavicic et al. (US 20140074410 A1; cited previously) teaches a method of using ultrasonic energy to detect a defect within a material, involving determination of an approximate location of the defect within the material, an approximate size of the defect, and/or an approximate shape of the defect based on a characteristic of the ultrasonic energy. 
Moreau et al. (US 20100121584 A1; cited previously) teaches a method for detecting and characterizing heterogeneities within a bulk material that exhibit scale-dependent uniformity represented by locally representative volume elements (LRVEs), involving  generating ultrasonic waves through different paths in the object, and detecting differences in time, amplitude and/or phase of the detected frequency components traveling the different paths to characterize a statistical mean dimensions of the LRVEs by autocorrelation.
TOIYAMA (WO 2009004829 A1; cited previously) teaches a non-destructive flaw detection technique for detecting a flaw of a structure by using a guide wave ultrasonic wave.
TANAKA (JP 2000275224 A; coted previously) teaches an ultrasonic flaw detecting apparatus for a metal thin member for inspecting a defect existing in a thin member made of a thin metal plate such as stainless steel.
Pilcha et al. (“A Quantitative Assessment of Microtexture in Titanium Alloys using Destructive and Nondestructive Methods” Microsc. Microanal. 20 (Suppl 3), 2014; coted previously) teaches a method to obtain size, shape and an effective one-dimensional orientation distribution for MTRs (spread in alpha particle size) by inversion of ultrasound attenuation and backscattering data collected in three-directions. 
Livings et al. (“Detection of Microtexture Regions in Titanium Turbine Engine Disks using Process Compensated Resonance Testing: A Modeling Study” AIP Conference Proceedings 2102, 020022 (2019); cited previously) teaches Process Compensated Resonance Testing (PCRT) for the detection of MTRs in titanium turbine engine disks, involving excites a part’s resonance frequencies and correlates the resonance spectrum to the part’s material and/or damage state; and using a Monte-Carlo approach to develop Finite Element Method (FEM) model population of disks with and without MTR’s. These populations were analyzed to predict the effects of MTR parameter variation on resonance spectra and evaluate PCRT sensitivity to MTR’s in the presence of normal geometric and material property variation.
Yang et al. (“Ultrasonic Propagation and Scattering in Duplex Microstructures with Application to Titanium Alloys” J Nondestruct Eval (2012) 31:270–283; cited previously) teaches a method of investigating MTRs, involving developing a general model for elongated duplex microstructures for modeling scattering-induced ultrasonic longitudinal attenuation in hexagonal polycrystals for application to titanium alloys;  determining and using effective elastic properties of MTRs to obtain the scattering-induced MTR attenuation and backscattering; and obtaining total attenuation by combining solutions for microtextured region attenuation and crystallite attenuation.
AKANDA et al. (“Ultrasonic Shear Wave Technique for Sensitive Detection and Sizing of Small Closed Cracks” cited previously) teaches an experimental investigation on the ultrasonic nondestructive evaluation of small cracks in the size range of 0.25 to 3 mm, involving examining the investigating feature and capability of usual ultrasonic techniques, specially, the normal incidence, small-angle incidence and large-angle incidence techniques of longitudinal wave and the large-angle shear wave beam technique based on the open cracks; investigating  the effect of incident beam angle of the longitudinal as well as the shear waves on the crack corner echo response by using a single probe transducer; and applying the principle of a new angle-beam approach where the use of shear wave with incidence around 50° upon the specimen back wall is emphasized.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857